Citation Nr: 0720956	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to service connection for a prostate 
condition.    

6.  Entitlement to service connection for tuberculosis.  

7.  Entitlement to service connection for a lung condition 
manifested by shortness of breath, to include as due to an 
undiagnosed illness.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army National Guard from January 24, 1983 to June 13, 1983.  
He also had verified active duty service from August 1990 to 
June 1991, including service in the Southwest Asia Theater of 
Operations from September 14, 1990 to May 2, 1991.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.  The veteran currently 
resides within the jurisdiction of the Waco, Texas VARO.

In the veteran's substantive appeal, dated in July 2004, he 
noted that he wished to have a videoconference hearing before 
the Board at the RO.  However, by correspondence from the 
veteran received in October 2005, the veteran indicated that 
rather than a videoconference hearing, he wanted a hearing at 
the RO before the Board (Travel Board hearing).  In this 
regard, in July 2006, the RO sent a letter, by regular mail, 
to the veteran's most current address then of record, which 
was an address located in Killeen, Texas, and notified him of 
a Travel Board hearing that had been scheduled for September 
2006.   However, the letter was returned by the United States 
Postal Service marked "not deliverable as addressed; unable 
to forward."  In a VA Form 119, Report of Contact, dated in 
August 2006, the RO reported that the Temple VA Medical 
Center (VAMC) data base had provided a different address in 
Killen, Texas, for the veteran.  The RO also noted a possible 
address in Anchorage, Alaska.  According to the RO, the 
scheduling letter would be resent to the new address in 
Killen, Texas, and if it was returned as undeliverable, the 
veteran's claims file would be transferred to the RO in 
Anchorage.  The RO then resent the scheduling letter to the 
new address in Killen, Texas.  The letter to the veteran was 
not returned by the United States Postal Service as 
undeliverable, and thus the veteran is presumed to have 
received this notification.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA).  Subsequently, the veteran failed to 
report for his scheduled September 2006 hearing.  Therefore, 
his request for a hearing is considered withdrawn.   


FINDINGS OF FACT

1.  The veteran does not have a right knee disability, to 
include patellofemoral syndrome of the right knee, which is 
attributable to military service.

2.  The veteran does not have a left knee disability, to 
include patellofemoral syndrome of the left knee, which is 
attributable to military service.

3.  The veteran does not have a right shoulder disability, to 
include right shoulder tendonitis, which is attributable to 
military service.

4.  The veteran does not have a left shoulder disability, to 
include degenerative disease of the left acromioclavicular 
joint and left shoulder impingement syndrome, which is 
attributable to military service.

5.  There is no competent medical evidence showing a current 
diagnosis of a prostate condition.

6.  Tuberculosis was not shown during active service or 
ACDUTRA, or within three years thereafter, and is not shown 
to be related to any incident of active service.   

7.  It is at least as likely as not that the veteran has a 
lung condition manifested by shortness of breath of unknown 
etiology.   


CONCLUSIONS OF LAW

1.  A right knee disability, to include patellofemoral 
syndrome of the right knee, was not incurred in or aggravated 
during active service or ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).   

2.  A left knee disability, to include patellofemoral 
syndrome of the left knee, was not incurred in or aggravated 
during active service or ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A right shoulder disability, to include right shoulder 
tendonitis, was not incurred in or aggravated during active 
service or ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  A left shoulder disability, to include degenerative 
disease of the left acromioclavicular joint and left shoulder 
impingement syndrome, was not incurred in or aggravated 
during active service or ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

5.  A prostate condition was not incurred in or aggravated 
during active service or ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

6.  Tuberculosis was not incurred in or aggravated during 
active service or ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).    

7.  The criteria for service connection for a lung condition 
manifested by shortness of breath as due to an undiagnosed 
illness have been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.


Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2002, August 2004, and January 2005 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The May 2002, August 2004, and January 2005 letters satisfy 
these mandates.  The letters informed the veteran about the 
type of evidence needed to support his claims, namely, proof 
of: (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  These 
letters clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It was made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of supporting his claims with 
appropriate evidence.  The letters also specifically asked 
the veteran to provide VA with any other supporting evidence 
or information in his possession.  The Board thus finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in May 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in August 2004 and January 2005, after the 
decision that is the subject of this appeal.  As to any 
timing deficiency with respect to these notices, the 
veteran's service-connection claims were readjudicated in an 
August 2005 supplemental statement of the case.  The United 
States Court of Appeals for the Federal Circuit has held that 
timing-of- notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield II, 444 F.3d at 1333-34.b    

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see RO's letter dated in March 2006) but such 
notice was not provided prior to the initial decision of the 
RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Where such an error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, -- F.3d --
, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed prejudicial and . . . VA has the burden of rebutting 
this presumption"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 111-16 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, any timing deficiency with regard to the 
Dingess requirements would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claims for service connection for 
bilateral knee disabilities, bilateral shoulder disabilities, 
a prostate condition, and tuberculosis.  Sanders, *5 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  Moreover, as 
discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for a lung condition 
manifested by shortness of breath, as due to an undiagnosed 
illness.  In view of the foregoing, the Board cannot conclude 
that this timing defect in Dingess notice affected the 
essential fairness of the adjudication, and thus, the 
presumption of prejudice is rebutted.  Sanders, *10.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.



Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran underwent VA 
examinations in May and June 2005 and these examinations were 
thorough in nature and adequate for the purposes of deciding 
these claims.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II.  Factual Background

The service department has verified that the veteran had a 
period of ACDUTRA in the Army National Guard from January 24, 
1983 to June 13, 1983.  In addition, the veteran's DD Form 
214, Certification of Release or Discharge From Active Duty, 
shows that he had active duty service from August 1990 to 
June 1991, including service in the Southwest Asia Theater of 
Operations from September 14, 1990 to May 2, 1991.  The 
veteran's Military Occupational Specialty (MOS) was as a 
power generation equipment repairer and a light wheel vehicle 
mechanic.    

The veteran's service medical records are negative for any 
complaints or findings of bilateral knee disabilities, to 
include patellofemoral syndrome of the bilateral knees; 
bilateral shoulder disabilities, to include right shoulder 
tendonitis and left shoulder arthritis; a prostate condition; 
tuberculosis; and/or a lung condition manifested by shortness 
of breath.  The records show that in May 1983, the veteran 
was treated for complaints of leg pain.  The physical 
examination showed that the veteran's left calf was tender.  
The assessment was tendonitis.  The records reflect that in 
March 1991, the veteran underwent a redeployment examination.  
At that time, in response to the question as to whether the 
veteran had ever had or if he currently had tuberculosis, 
shortness of breath, pain or pressure in the chest, chronic 
cough, frequent or painful urination, painful or "trick" 
shoulder or elbow, or "trick" or locked knee, the veteran 
responded "no."  In response to the question as to whether 
the veteran had ever had or if he currently had broken bones, 
or swollen or painful joints, the veteran responded "yes."  
The examiner noted that when the veteran was 10 years old, he 
broke his knee.  The examiner also reported that the veteran 
had occasional mild arthralgias.  Upon physical examination, 
the veteran's upper and lower extremities, genitourinary 
system, and lungs and chest were clinically evaluated as 
"normal."    

In April 2002, the veteran filed claims for service 
connection for bilateral knee disabilities, bilateral 
shoulder disabilities, a prostate condition, tuberculosis, 
and a lung condition.   

In March 2003, the RO received VAMC outpatient treatment 
records, from May 1994 to March 2003.  The records show that 
in May 1994, the veteran underwent a Persian Gulf Registry 
examination.  At that time, he stated that for the past year, 
he had migratory arthralgia, primarily in his knees, ankles, 
shoulders, elbows, and wrists.  The physical examination 
showed that the veteran's motor strength was 5/5 in all 
extremities.  In a related letter to the veteran, dated in 
June 1994, the VAMC informed the veteran that his Persian 
Gulf Registry examination was normal except for a fungal 
rash.  It was reported that the veteran's chest x-ray showed 
evidence of a possible abnormality and that the veteran was 
to undergo a follow-up examination.  In July 1994, the 
veteran had chest x-rays taken.  The x-rays showed that both 
lungs were clear of any acute process.  The cardiac 
silhouette was within normal limits.     

The VAMC outpatient treatment records also show that in 
February 2002, the veteran was treated for complaints of pain 
in his knees and shoulders.  At that time, he stated that his 
joints had been bothering him since he was in the Persian 
Gulf.  In March 2002, the veteran had x-rays taken of his 
knees.  The x-rays were reported as showing no abnormalities.  
In May 2002, it was noted that in April 2002, the veteran was 
found to be purified protein derivative (PPD) positive and 
acid-fast bacilli (AFB) positive.  The Mississippi State 
Department of Health then found that the veteran had 
mycobacterium tuberculosis (MTB).  It was indicated that the 
veteran was receiving treatment for his MTB.

In July 2004, the RO received VAMC outpatient treatment 
records, from February 2003 to April 2004.  The records show 
that in February 2003, it was reported that the veteran had 
been diagnosed with tuberculosis which had been treated.  In 
July 2003, the veteran was treated for complaints of joint 
pain in the knees and shoulders since his return from the 
Persian Gulf.  The diagnoses were degenerative joint disease 
of the shoulders, and degenerative joint disease of the 
knees.  According to the records, in September 2003, the 
veteran underwent a follow-up examination.  At that time, he 
stated that he was a construction worker, laying concrete.  
According to the veteran, since returning from the Persian 
Gulf, he had bilateral shoulder and knee pain.  Upon physical 
examination of the shoulders, mild crepitations were noted, 
bilaterally.  There was mild tenderness at the bilateral 
acromioclavicular joint, and internal rotation was painful.  
Otherwise, range of motion was within normal limits in other 
planes.  No atrophy of the muscle was noted and sensory 
function was normal.  Examination of the knees showed that 
range of motion was normal.  There was no tenderness or 
swelling, and there was no atrophy of the muscles.  The 
diagnoses were degenerative joint disease of both shoulders, 
with rotator cuff syndrome, and bilateral knee arthralgia of 
unknown etiology.  X-rays of the veteran's shoulders, dated 
in September 2003, were interpreted as showing essentially 
normal bilateral shoulder joints.  X-ray of the veteran's 
knees, dated in April 2004, were interpreted as showing no 
acute fracture or dislocation, and no degenerative changes.  
The records reflect that in April 2004, the veteran was 
diagnosed with bilateral knee pain and bilateral shoulder 
pain which was probably secondary to impingement/rotator cuff 
tendonitis.    

In April 2005, the RO received VAMC outpatient treatment 
records, from April 2004 to March 2005.  The records show 
that in October 2004, it was noted that x-rays of the 
veteran's left shoulder showed degenerative disease of the 
acromioclavicular joint.  In addition, a magnetic resonance 
imaging (MRI) showed acromioclavicular arthrosis.  According 
to the records, in February 2005, the veteran was diagnosed 
with left shoulder acromioclavicular arthrosis, impingement, 
and underwent a left shoulder acromioplasty.      

A VA respiratory examination was conducted in May 2005.  In 
relation to the examination, the veteran underwent pulmonary 
function testing.  The testing was reported to show normal 
spriometry, hyperinflation of the airways which was 
suggestive of obstruction, and normal diffusion.  At the time 
of the veteran's examination, the examiner stated that during 
Desert Storm, the veteran worked as a generator repairman and 
was exposed to smoke from burning fires in Kuwait.  The 
veteran inhaled the smoke and he also inhaled sand.  
According to the veteran, he did not report to sick call for 
shortness of breath or chronic respiratory conditions.  The 
veteran stated that over the last couple of years, he had 
wheezing in the morning and he had developed shortness of 
breath while walking two miles.  He indicated that he had 
been smoking for 20 years and was still smoking.  According 
to the veteran, in 2003, he was diagnosed with tuberculosis 
and was treated with medication.  Upon physical examination, 
the veteran's lungs were clear.  There were no signs of cor 
pulmonale or pulmonary hypertension.  The veteran's chest x-
ray showed minimum density in the left apex, with no acute 
infiltrates.  The heart was normal size.  In regard to a 
diagnosis, the examiner noted that the veteran complained of 
some shortness of breath; however, he could walk two miles.  
It was also clear that he had been smoking for 20 years and 
still smoked.  According to the examiner, the veteran had 
some mild obstruction suggested on the pulmonary function 
test on volume measurements, but spirometry was normal.  The 
examiner opined that it was most likely that the veteran had 
some effect from both smoke inhalation and the sand exposure 
that was hard to separate because of the veteran's persistent 
use of tobacco and very mild findings.  The history of 
tuberculosis was far separated from the veteran's military 
service.

In June 2005, the veteran underwent a VA general examination.  
At that time, the examiner stated that the veteran's 
bilateral knee pain started with activities such as running 
and road marching.  The examiner indicated that the veteran's 
bilateral shoulder pain "started as a residual of [a] left 
knee injury while [the veteran] was in Desert Storm and there 
was no injury to the right shoulder."  In February 2005, the 
veteran underwent surgery for repair of a left shoulder 
impingement.  In regard to a prostate condition, the veteran 
denied any prostate condition.  The veteran also denied 
myalgias.  The physical examination showed that the veteran's 
lung fields were clear.  Bilateral shoulders were painful in 
the subacromial space.  Range of motion of the left shoulder 
was within normal limits without any additional limitations.  
Right shoulder abduction and flexion were limited to 100 
degrees due to pain, and external rotation and internal 
rotation were normal.  Bilateral knees displayed normal range 
of motion, good stability, and no additional limitations with 
repetitive use.  There was tenderness in the inferior 
patellar borders and in the popliteal regions.  The diagnoses 
were the following: (1) patellofemoral syndrome of the 
bilateral knees, (2) status post corrective surgery for left 
shoulder impingement syndrome, (3) right shoulder tendonitis, 
(4) prostate condition, not found, and (5) myalgia, not 
found.     

In July 2005, the examiner from the veteran's May 2005 VA 
respiratory examination report provided an addendum to the 
May 2005 examination report.  In the addendum, the examiner 
stated that the veteran complained of mild dyspnea.  The 
examiner indicated that the veteran had served in the Gulf 
War.  According to the examiner, current pulmonary function 
tests showed normal spirometry, but air traffic was 122 
percent in the total lung capacity and 194 percent in the 
residual volume.  The examiner also noted that the veteran 
had been a smoker for the past 20 years.  In regard to the 
question as to whether there was a correlation between smoke 
inhalation and sand exposure with regard to lung disease, the 
examiner stated that at least the smoke exposure on a 
continuous basis led to the deterioration of lung function.  
According to the examiner, it was clear that firefighters 
with intermittent exposure over a number of years had 
deteriorating lung function, which was the rationale for 
monitoring them throughout their career.  The exposure of 
fires in Kuwait was felt to be much greater smoke on a 
constant continuous basis, 24 hours a day at the time the 
veteran was there.  Thus, the examiner opined that it was 
quite likely that smoke inhalation was partially to blame for 
the veteran's lung deterioration.  Sand exposure was harder 
to correlate.  It was difficult to speculate that the 
veteran's particular type of pulmonary function test was 
directly related to sand, and it was more speculation that 
the sand was a contributing factor for the veteran.    


III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty; and (3) any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).     

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, the Board notes that service connection may be 
presumed for active tuberculosis if it is present to a 
compensable degree within three years of separation from 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

There are specific regulations defining what medical evidence 
is acceptable in establishing service connection for 
tuberculosis.  X-ray evidence of active tuberculosis is 
required to establish direct service connection for this 
disease under 38 C.F.R. § 3.370(a) and, where x-ray evidence 
from the veteran's entrance physical examination is not 
available and there is no other evidence of active or 
inactive re-infection type tuberculosis existing prior to 
entrance into active service, 38 C.F.R. § 3.370(b) provides 
that inactive tuberculosis will be assumed to have been 
incurred during service where such disease is shown by x-ray 
evidence as provided in § 3.370(a).  See 38 C.F.R. § 3.370 
(2006). Similarly, 38 C.F.R. § 3.371 requires x-ray evidence 
of active pulmonary tuberculosis within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307 in order to 
establish direct service connection for this disease.  See 38 
C.F.R. §§ 3.307, 3.371 (2006).  Finally, 38 C.F.R. § 3.374 
provides that either an in-service diagnosis or a post- 
service VA diagnosis of active pulmonary tuberculosis will be 
accepted as valid for purposes of establishing direct service 
connection for this disease.  A private physician's diagnosis 
of active tuberculosis will be accepted for service 
connection purposes only where it is confirmed by x-ray 
evidence, laboratory studies, or acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374 (2006).


IV.  Bilateral Knee Disabilities

In the instant case, the veteran contends that he has 
bilateral knee disabilities which are related to his active 
service and/or ACDUTRA.   

The veteran's service medical records are negative for any 
complaints or findings of bilateral knee disabilities, to 
include patellofemoral syndrome of the bilateral knees.  In 
addition, in the veteran's March 1991 redeployment 
examination, the veteran's lower extremities were clinically 
evaluated as "normal."  

The Board recognizes that at the time of the March 1991 
redeployment examination, the examiner noted that the veteran 
had occasional mild arthrlagias.  In this regard, the Board 
notes that "arthralgia" is defined as pain in a joint.  See 
Dorland's Illustrated Medical Dictionary 140 (28th ed., 
1994).  However, in Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), the Court held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.

The evidence of record shows that in July 2003, degenerative 
joint disease of the knees was clinically diagnosed.  
However, this diagnosis does not suffice to establish that 
the veteran currently has arthritis of either knee.  The 
aforementioned diagnosis has no probative value because there 
are no x-ray findings supporting such a diagnosis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006) (degenerative 
arthritis must be confirmed by x-ray to qualify as a ratable 
entity).  In fact, all of the x-ray reports of record, dated 
in March 2002 and April 2004, document no findings of 
arthritis in either knee.  Thus, the clinical diagnosis of 
degenerative joint disease of the knees is not supported by 
radiographic studies, and therefore, has no probative value.     

The Board also notes that VAMC outpatient treatment records 
show that in September 2003, the veteran was diagnosed with 
bilateral knee arthralgia of unknown etiology.  In addition, 
in April 2004, the veteran was diagnosed with bilateral knee 
pain.  However, as stated above, symptoms alone, such as 
pain, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  It is now well-settled that in order 
to be considered for service connection, a claimant must 
first have a disability.  See Rabideau, 2 Vet. App. at 141, 
143; Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].

In light of the above, the first diagnosis of bilateral knee 
disabilities is in June 2005, approximately 14 years after 
the veteran's separation from the military.  In the June 2005 
VA examination report, the veteran was diagnosed with 
patellofemoral syndrome of the bilateral knees.  However, 
there is no competent medical evidence of record which links 
the veteran's patellofemoral syndrome of the bilateral knees 
to his period of active service or to his period of ACDUTRA.      

In this case, the only evidence of record supporting the 
veteran's claims is his own lay opinion that he currently has 
bilateral knee disabilities which are related to his period 
of active service and/or ACDUTRA.  However, the veteran has 
not been shown to possess the training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, and his lay opinion thus does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As such, the fact remains that there is no competent medical 
evidence on file linking the veteran's bilateral knee 
disabilities, currently diagnosed as patellofemoral syndrome 
of the knees, to active service or ACDUTRA or to any incident 
of service, despite his assertion that such a casual 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment of these disorders is over 14 years 
after his period of service had ended.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Bilateral knee disabilities, to include 
patellofemoral syndrome of the knees, were not shown during 
active service or ACDUTRA, and there is no credible and 
probative medical evidence of record which links the 
veteran's bilateral knee disabilities, currently diagnosed as 
patellofemoral syndrome of the knees, to active service or 
ACDUTRA.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for bilateral knee disabilities, to 
include patellofemoral syndrome.  In reaching this decision, 
the Board considered the doctrine of reasonable doubt. 
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Bilateral Shoulder Disabilities

In the instant case, the veteran contends that he has 
bilateral shoulder disabilities which are related to his 
active service and/or ACDUTRA.   

The veteran's service medical records are negative for any 
complaints or findings of bilateral shoulder disabilities, to 
include right shoulder tendonitis, left shoulder arthritis, 
and left shoulder impingement syndrome.  Although the veteran 
was diagnosed with tendonitis in May 1983, the tendonitis was 
located in his left calf.  In addition, in the veteran's 
March 1991 redeployment examination, the veteran's upper 
extremities were clinically evaluated as "normal."  

The Board recognizes that at the time of the March 1991 
redeployment examination, the examiner noted that the veteran 
had occasional mild arthrlagias.  As previously stated, 
"arthralgia" is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 140 (28th ed., 1994).  
However, in Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
the Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.

The evidence of record shows that in July 2003, degenerative 
joint disease of the shoulders was clinically diagnosed.  In 
addition, in September 2003, degenerative joint disease of 
the shoulders was once again diagnosed.  However, in regard 
to the veteran's right shoulder, these diagnoses do not 
suffice to establish that the veteran currently has arthritis 
of the right shoulder.  The aforementioned diagnoses have no 
probative value because there are no x-ray findings 
supporting such diagnoses.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006) (degenerative arthritis must be confirmed by 
x-ray to qualify as a ratable entity).  In fact, all of the 
x-ray reports of record, dated in September 2003, document no 
findings of arthritis in the right shoulder.  Thus, the 
clinical diagnosis of degenerative joint disease of the right 
shoulder is not supported by radiographic studies, and 
therefore, has no probative value.  

The evidence of record does include x-ray evidence supportive 
of a diagnosis of left shoulder arthritis.  In October 2004, 
x-rays of the veteran's left shoulder showed degenerative 
disease of the acromioclavicular joint and a MRI showed 
acromioclavicular joint arthrosis.  In February 2005, he 
underwent a left shoulder acromioplasty for left shoulder 
impingement syndrome.     

VAMC outpatient treatment records show that in April 2004, 
the veteran was diagnosed with bilateral shoulder pain.  
However, as previously stated, symptoms alone, such as pain, 
without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  

In light of the above, the first diagnosis of a right 
shoulder disability is in June 2005, approximately 14 years 
after the veteran's separation from the military.  In the 
June 2005 VA examination report, the veteran was diagnosed 
with right shoulder tendonitis.  In addition, the first 
diagnosis of a left shoulder disability, as stated above, is 
in October 2004, over 13 years after the veteran's separation 
from the military.  At that time, the veteran was diagnosed 
with degenerative disease of the acromioclavicular joint and 
impingement syndrome of the left shoulder.  However, there is 
no competent medical evidence of record which links either 
the veteran's right shoulder disability or left shoulder 
disability to his period of active service or to his period 
of ACDUTRA.      

In this case, the only evidence of record supporting the 
veteran's claims is his own lay opinion that he currently has 
bilateral shoulder disabilities which are related to his 
period of active service and/or ACDUTRA.  However, the 
veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his lay opinion thus 
does not constitute competent medical evidence and lacks 
probative value.  See Routen, 10 Vet. App. at 183, 186, 
aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT, 9 Vet. App. at 
195, 201; Espiritu, 2 Vet. App. at 492, 494-95.  

There is no competent medical evidence on file linking either 
the veteran's right shoulder disability, currently diagnosed 
as right shoulder tendonitis, or left shoulder disability, 
currently diagnosed as degenerative disease of the left 
acromioclavicular joint and left shoulder impingement 
syndrome, to active service or ACDUTRA or to any incident of 
service, despite his assertion that such a casual 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment of these disorders is over 13 years 
after his period of service had ended.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  As there is no evidence of a right shoulder 
disability, to include right shoulder tendonitis, or a left 
shoulder disability, to include degenerative disease of the 
left acromioclavicular joint and left shoulder impingement 
syndrome, during active service or ACDUTRA, or arthritis of 
the left shoulder within one year subsequent to service 
discharge, and there is no evidence which provides the 
required nexus between military service and bilateral 
shoulder disabilities, service connection for these disorders 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).       

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 49.  

V.  Prostate Condition

The veteran's service medical records are negative for any 
complaints or findings of a prostate condition.  In the 
veteran's March 1991 redeployment examination, the veteran's 
genitourinary system was clinically evaluated as "normal."  
The Board also notes that VAMC outpatient treatment records, 
from May 1994 to March 2005, are negative for any complaints 
or findings of a prostate condition.  Moreover, in the 
veteran's June 2005 VA general examination, the examiner 
specifically stated that a prostate condition was not found.  

The only evidence of record supporting the veteran's claim is 
his own lay opinion that he currently has a prostate 
condition that was incurred either during his period of 
active service or his period of ACDUTRA.  However, the 
veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his lay opinion thus 
does not constitute competent medical evidence and lacks 
probative value.  See Routen, 10 Vet. App. at 183, 186, 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT, 9 Vet. App. at 
195, 201; Espiritu, 2 Vet. App. at 492, 494-95.   

There is no competent medical evidence of record showing a 
current medical diagnosis of a prostate condition.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for a prostate condition and service 
connection is not warranted.       

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49.     

VI.  Tuberculosis

There is no evidence of record that establishes the veteran 
actually had tuberculosis either during active duty, ACDUTRA, 
or within three years following his separation from service.  
The veteran's service medical records are negative for any 
complaints or findings of tuberculosis.  In addition, the 
veteran's May 1991 redeployment examination report shows that 
at that time, the veteran's lungs and chest were clinically 
evaluated as "normal."  The veteran was first diagnosed 
with mycobacterium tuberculosis in April 2002, which was more 
than three years following separation from service.  
Therefore, in light of the above, the presumptive provisions 
of 38 C.F.R. §§ 3.307 and 3.309 are not for application in 
this case.

The Board next considers the question of entitlement to 
service connection for tuberculosis on a direct basis.  The 
first medical evidence of tuberculosis is in April 2002, over 
10 years after the veteran's separation from the military.  
In April 2002, the veteran was diagnosed with mycobacterium 
tuberculosis.  However, there is no credible and probative 
medical evidence of record which links the veteran's 
mycobacterium tuberculosis to either his period of active 
service or his period of ACDUTRA.  In the veteran's May 2005 
VA respiratory examination, the examiner reported that the 
veteran's history of tuberculosis was far separated from his 
military service.  

Due consideration has been given to the veteran's statements 
that his tuberculosis was incurred during active service or 
ACDUTRA.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  The evidence does not show 
that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that he has 
tuberculosis that is related to active service or ACDUTRA is 
not competent evidence.  

There is no competent medical evidence on file linking the 
veteran's tuberculosis, or residuals thereof, to active 
service or ACDUTRA or to any incident of service, despite his 
assertion that such a causal relationship exits.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for treatment for 
symptomatology of this disorder is over 10 years after his 
period of service had ended.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Tuberculosis was not shown during ACDUTRA, active 
service, or within three years thereafter, and there is no 
credible and probative medical evidence of record which links 
the veteran's tuberculosis diagnosed in April 2002 to ACDUTRA 
or active service.  The preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tuberculosis, and service connection is not 
warranted.   

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 49.

VII.  Lung Condition Manifested by Shortness of Breath

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability became manifest 
either during active service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006 and such 
disability by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
A qualifying chronic disability means a chronic disability 
resulting from any (or any combination) of the following: An 
undiagnosed illness; the following medically explained 
chronic multisystem illnesses that are defined by a cluster 
of signs or symptoms (1) chronic fatigue syndrome, (2) 
fibromyalgia, (3) irritable bowel syndrome, or any other 
illness that the Secretary determines meets the criteria of 
this section for a medically unexplained chronic multi-
symptom illness.  The term medically unexplained chronic 
multisystem illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisystem illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system, (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  However, 
compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia Theater of 
Operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The evidence shows that the veteran served in the Persian 
Gulf in support of Operation Desert Storm/Desert Shield.  He 
has reported smoke exposure from burning fires.  The veteran 
contends that as a result of such exposure, he developed a 
lung condition manifested by shortness of breath.  

The veteran's service medical records are negative for any 
complaints or findings of a lung condition manifested by 
shortness of breath.  However, in the veteran's May 2005 VA 
respiratory examination, and in the July 2005 addendum to the 
May 2005 examination report, the examiner stated that the 
veteran had complaints of dyspnea and that current pulmonary 
function testing showed a deterioration of lung function.  In 
addition, the examiner also opined that it was quite likely 
that smoke inhalation was partially to blame for the 
veteran's lung deterioration.  The Board notes that while the 
examiner reported that the veteran had a lung condition 
manifested by shortness of breath, no specific diagnosis was 
rendered with respect to the veteran's lung condition.   

In view of the foregoing, the evidence is at least evenly 
divided and therefore supports the claim for service 
connection for a lung condition manifested by shortness of 
breath, as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.317.     

ORDER

Entitlement to service connection for a right knee 
disability, to include patellofemoral syndrome of the right 
knee, is denied.    

Entitlement to service connection for a left knee disability, 
to include patellofemoral syndrome of the right knee, is 
denied.   

Entitlement to service connection for a right shoulder 
disability, to include right shoulder tendonitis, is denied.   

Entitlement to service connection for a left shoulder 
disability, to include degenerative disease of the left 
acromioclavicular joint and left shoulder impingement 
syndrome, is denied.   

Entitlement to service connection for a prostate condition is 
denied.  

Entitlement to service connection for tuberculosis is denied.    




Entitlement to service connection for a lung condition 
manifested by shortness of breath as due to an undiagnosed 
illness is granted, subject to the laws and regulations 
governing the award of monetary benefits.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


